                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 JAMIEL JOHNSON,                       :
                                       :
            Plaintiff                  :
                                       :   CIVIL NO. 3:17-0364
   v.                                  :
                                       :    (JUDGE MANNION)
 JOHN WETZEL, et al.,                  :
                                       :
              Defendants               :


                               MEMORANDUM

        On March 20, 2019, the Court granted Defendants’ motion to dismiss

the Amended Complaint. (ECF No. 62.) The dismissal was without leave to

amend after the late Hon. A. Richard Caputo determined “Plaintiff’s claims

lack any arguable basis in law and fact” and further amendment would be

futile.1 (ECF No. 62.) In July 2019, Mr. Johnson filed a motion to alter

judgment, motion to recuse jurist, motion to file an amended complaint and

motion for leave to proceed in forma pauperis. (ECF Nos. 63 – 66.)

        For the following reasons, the Court will deny Mr. Johnson’s motions.




      This matter was recently reassigned to the undersigned following the
        1

passing of the Hon. A. Richard Caputo.
I.    Relevant Factual and Procedural Background

      On February 20, 2017, Mr. Johnson, a state inmate currently housed

at the Forest State Correctional Institution (SCI-Forest), in Marienville,

Pennsylvania, filed this civil rights action pursuant to 42 U.S.C. §1983. (ECF

No. 1.) He named the following Pennsylvania Department of Corrections

(DOC) employees as defendants: John Wetzel; Dorina Varner; Kevin

Kauffman; Lisa Hollibaugh; Debra Jadlocki; Lisa Clinger; and Richard Moyer.

Mr. Johnson claimed, that while housed at SCI-Smithfield, Defendants

Moyer, Jadlocki and Clinger improperly deducted funds from his inmate

account for legal postage and copying expenses. Defendants Hollibaugh,

Kauffman, Varner and Wetzel denied his grievances concerning this matter.

Mr. Johnson admitted that he did not suffer any physical harm due to this

incident but claims emotional and mental harm for which he sought nominal

damages and injunctive relief. (Id.)

      Prior to service of the Complaint, Mr. Johnson sought, and obtained,

leave to file an amended complaint. The Court cautioned that if he failed to

file a timely amended complaint, the action would proceed on the original

complaint. (ECF No. 14.) The Court served the Complaint after Mr. Johnson




                                        2
failed to file a timely amended complaint or seek an enlargement of time to

do so. (ECF No. 16.)

      Defendants filed a motion to dismiss the Complaint and supporting

brief. (ECF Nos. 23 and 24.) On February 5, 2018, the Court dismissed

Defendants’ motion without prejudice. The Court noted that the “lack of

factual averments in [his] complaint complicates the Defendants’ as well as

the Court’s ability to identify and evaluate his claims” violating Fed. R. Civ.

P. 8 and failed “to allege the personal involvement of many of the named

Defendants.” (ECF No. 43 at 2 - 3.) Mr. Johnson was granted leave to file an

amended complaint and cautioned that “further leave to file an amended

complaint absent a showing of good cause” would be denied. (Id. at 3.)

      After receiving several enlargements of time, on April 26, 2018, Mr.

Johnson filed a forty-page Amended Complaint. (ECF No. 49.) Aside from

reasserting his claim that the original Defendants improperly withdrew funds

from his SCI-Smithfield inmate account, or condoned the act, he also

asserted an excessive use of force claim against new Defendants stemming

from an April 2018 event at SCI-Coal Township. (Id.)

      The Court, on March 20, 2019, dismissed the Amended Complaint as

it related to the original incident with prejudice. Judge Caputo, however, held



                                         3
Mr. Johnson’s inclusion of new claims concerning events that transpired at

SCI-Coal Township were subject to dismissal without prejudice. (ECF No. 61

at 8.) The Court also found that Mr. Johnson failed to allege the personal

involvement of Secretary Wetzel, Ms. Varner, Superintendent Kauffman, Ms.

Hollibaugh, Ms. Jadlocki and Mr. Moyer in the alleged monetary deprivation

claim. Furthermore, Judge Caputo found Plaintiff failed to state a cognizable

claim that Defendants must provide indigent inmates like himself with

unlimited free legal postage and photocopies. (Id. at 10 – 15.) Finally, the

claim that Ms. Clinger illegally seized funds from his inmate trust account for

the satisfaction of incurred debt for legal postage and copying fees, was

dismissed as it failed to state a Fourteenth Amendment claim due to the

availability, and Mr. Johnson’s admitted use, of a meaningful post-

deprivation remedy, i.e. the prison’s grievance system. (Id. at 15 - 17.)



II.   Discussion

      A.    Motion for Reconsideration

      A motion for reconsideration may be filed pursuant Federal Rule of

Civil Procedure 59(e) or Federal Rule of Civil Procedure 60(b). “Although

motions for reconsideration under Federal Rules of Civil Procedure 59(e)



                                         4
and 60(b) serve similar functions, each has a particular purpose.” United

States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003). While Rule 60(b) provides

relief from judgments, Rule 59(e) “permits the filing of a motion to alter or

amend a judgment.” Id. at 288. “A motion under Rule 59(e) is a ‘device to

relitigate the original issue’ decided by the district court, and used to allege

legal error.” Id. (quoting Smith v. Evans, 853 F.2d 155, 158 - 59 (3d Cir.

1988)).

      The purpose of a motion for reconsideration is to correct manifest

errors of law or fact or to present newly discovered evidence. See Harsco

Corp v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). A motion for

reconsideration may be granted if the movant establishes: (1) there has been

an intervening change in controlling law; (2) new evidence has become

available since the court decided the motion; or (3) the need to correct a

clear error of law or fact or to prevent manifest injustice. Schumann v.

Astrazeneca Pharm., L.P., 769 F.3d 837, 848-49 (3d Cir. 2014) (quoting

Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677

(3d Cir. 1999). A motion for reconsideration may not be used to relitigate

issues or present arguments that could have been raised earlier but were




                                         5
not. Blystone v. Horn, 664 F.3d 397, 416 (3d Cir. 2011) (citing Howard Hess

Dental Lab., Inc. v. Dentasply Int’l, Inc., 602 F.3d 237, 251 (3d Cir. 2010)).

      Mr. Johnson’s motion to alter judgment is two-fold. First, he alleges

that Judge Caputo abused his discretion by dismissing his amended

complaint with prejudice without addressing the merits of his claims. (ECF

No. 63.) Second, he takes issue with the Court’s reliance on the DOC’s

policies which are relevant to his claim but not appended to the Amended

Complaint: DC-ADM 803, Inmate Mail and Incoming Publications Policy and

DC-ADM 003, Release of Information Policy. Both policies are available to

the public on the DOC’s website.2 The first policy outlines an indigent

inmate’s ability to anticipate funds in their inmate account for the purpose of

legal postage and photocopies. It also addresses the inmate’s obligation to

repay this debit upon the availability of funds in the inmate’s account. The

second policy addresses the order in which inmate debts are to be satisfied

from their prison accounts when funds are available.

      Neither of Mr. Johnson’s grounds for reconsideration are valid. Mr.

Johnson asserts Judge Caputo erred when taking judicial notice of the




      2
        See https://www.cor.pa.gov/About%20Us/Pages/DOC-Policies.aspx
(last visited March 25, 2020).

                                         6
DOC’s DC-ADM 803 and DC-ADM 003 when resolving Defendants’ motion

to dismiss as they were not part of his Amended Complaint. (ECF No. 63 at

1 – 2.) However, he does not dispute that Fed. R. Civ. P. 12(b)(6) expressly

provides a mechanism for consideration of matters outside the pleadings

when addressing a motion to dismiss without converting it to a motion for

summary judgment. See Wolfington v. Reconstructive Orthopaedic Assocs.

II PC, 935 F.3d 187, 195 (3d Cir. 2019). A court may consider any “document

integral to or explicitly relied upon in the complaint.” Burlington Coat Factory

Sec. Litig., 114 F.3d 1410, 1425 (3d Cir. 1997) (internal citation omitted).

Likewise, although Mr. Johnson argues Judge Caputo erred by taking judicial

notice of DC-ADM 803 and DC-ADM 003, he does not dispute he relies

heavily upon policies in framing the claims presented in his Amended

Complaint. (ECF No. 49 at p. 3). Mr. Johnson does not dispute the

authenticity or accuracy of the versions of either policy obtained from the

DOC’s public website. He does not allege Judge Caputo misinterpreted or

otherwise misconstrued       these policies.    Mr.   Johnson’s    motion for

reconsideration based on the Court’s consideration of public documents

presented outside the pleadings but were undisputedly relied upon by him in

the Amended Complaint will be denied.



                                         7
      Next, Mr. Johnson challenges Judge Caputo’s decision to dismiss the

Amended Complaint with prejudice without resolving “all his claims.” (ECF

No. 63.) Simply put, Mr. Johnson ignores the actual legal basis for Judge

Caputo’s granting of the Defendants’ motion to dismiss, his failure to plead

their personal involvement in the alleged act that violated his constitutional

rights. In the Court’s prior ruling, the Court explained the necessity of

pleading the Defendants’ personal involvement. Mr. Johnson was advised

that the allegations of his amended complaint “should identify the specific

person or persons responsible for the deprivation of his constitutional rights

and what each individual did that led to [the] deprivation of his rights. Ashcroft

v. Iqbal, 556 U.S. 662, 676, 129 S.Ct. 1937, 1948, 173 L.Ed.2d 868 (2009).”

(ECF No. 43 at 5.) He does not argue Judge Caputo erred when dismissing

claims against CO Kaleta and CO Reitz concerning the SCI-Coal Township

use of force event that was dismissed without prejudice. He also does not

challenge Judge Caputo’s finding that he failed to state a claim against

Secretary Wetzel, Ms. Varner, Supt. Kauffman, Ms. Hollibaugh, Ms. Jadlocki

and Mr. Moyer due to their lack of personal involvement in the withdrawal of

funds from his account based on the theory of respondeat superior or their

processing of his grievance. McCloskey v. Welch, No. 18-1924, 2020 WL



                                          8
823913, at *3 (3d Cir., Feb. 20, 2020) (“A §1983 action cannot be premised

on a theory of respondeat superior … Merely responding to or reviewing an

inmate grievance does not rise to the level of personal involvement” in the

constitutional claim)(internal citations omitted).

      Finally, Mr. Johnson was advised that his original complaint failed to

satisfy the requirements of Fed. R. Civ. P. 8 and failed to allege the personal

involvement of many of the Defendants. (ECF No. 43.) He was cautioned

that absent a showing of good cause, no further amendment would be

permitted. (Id.) Mr. Johnson was granted additional time to file his amended

complaint. When he filed his Amended Complaint, it suffered from many of

the same ailments of his original complaint. (ECF Nos. 49 and 62.)

Construing the Amended Complaint liberally, the Court addressed the

possible claims raised by Mr. Johnson against the named Defendants and

found them wanting. Mr. Johnson has not demonstrated the Court erred by

denying him further leave to file a second amended complaint or that any

further amendment would not have been futile. Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002). For these reasons, the Court will

deny Mr. Johnson’s motion for reconsideration or motion to alter judgment.




                                          9
        B.    Motion to Recuse Jurist & Motion to Cure Defect
              of Amended Complaint

        Mr. Johnson seeks the recusal of Judge Caputo based on his

“appearance of bias”. (ECF No. 64.) Since Judge Caputo has recently

passed away and this matter has been reassigned, this motion is dismissed

as Moot.

        Finally, based on the above, Mr. Johnson’s motion to for in forma

pauperis status and motion to file a second amended complaint will be

denied.



III.     Conclusion

        In light of the foregoing, an appropriate order shall issue.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: March 31, 2020
17-0364-01




                                          10
